DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sciancalepore et al. (U.S. PGPub 2020/0059521), hereinafter referred to as Sciancalepore.
Regarding claim 1, Sciancalepore discloses a method implemented by an Internet of things (IoT) platform and comprising: 
receiving a service message from an application (the IoT platform component receives IoT requests from IoT applications; See [0047]); 
determining, based on a first service feature of the service message, a target network slice corresponding to the first service feature (the IoT broker is configured to perform one or more of the following tasks: (i) mapping northbound requests into a set of southbound requests, (ii) sending IoT requests to IoT Components, e.g., IoT GWs, through the southbound interface, (iii) aggregating northbound requests QoS requirements into one or multiple QoS classes, (iv) measuring traffic generated for each of the IoT QoS classes, and/or (v) shaping the southbound IoT traffic by modifying the southbound requests parameters; See [0047]); and 
sending the service message to a terminal device through the target network slice (Once received the query request, the IoT broker maps the northbound request into a set of southbound query requests to IoT GWs, which will be asked for new data; See [0053]).  

Regarding claim 2, Sciancalepore further discloses the method of claim 1, wherein before determining the target network slice, the method further comprises obtaining the first service feature and first information about the target network slice corresponding to the first service feature (the IoT broker is configured to perform one or more of the following tasks: (i) mapping northbound requests into a set of southbound requests, (ii) sending IoT requests to IoT Components, e.g., IoT GWs, through the southbound interface, (iii) aggregating northbound requests QoS requirements into one or multiple QoS classes, (iv) measuring traffic generated for each of the IoT QoS classes, and/or (v) shaping the southbound IoT traffic by modifying the southbound requests parameters; See [0047]).  

Regarding claim 3, Sciancalepore further discloses the method of claim 2, further comprising further obtaining the first service feature and the first information from the application (the IoT broker is configured to perform one or more of the following tasks: (i) mapping northbound requests into a set of southbound requests, (ii) sending IoT requests to IoT Components, e.g., IoT GWs, through the southbound interface, (iii) aggregating northbound requests QoS requirements into one or multiple QoS classes, (iv) measuring traffic generated for each of the IoT QoS classes, and/or (v) shaping the southbound IoT traffic by modifying the southbound requests parameters; See [0047]).  

Regarding claim 4, Sciancalepore further discloses the method of claim 2, wherein obtaining the first service feature and the first information comprises: 
obtaining, from the application, the first service feature and a service requirement corresponding to the first service feature (the selection of IoT GWs may be based on data queries parameters, since typically only a subset of IoT GWs amongst the whole set of available IoT GWs will contain the requested kind of data; See [0053]); and 
obtaining, from an underlying network, the first information (the network slice manager may provide a set of slice templates to be selected by the IoT broker for addressing the IoT traffic requirements; See [0035]).  

Regarding claim 5, Sciancalepore further discloses the method of claim 4, further comprising selecting the target network slice from network slices that meet the service requirement (Once received the query request, the IoT broker maps the northbound request into a set of southbound query requests to IoT GWs, which will be asked for new data; See [0053]).

Regarding claim 9, Sciancalepore further discloses the method claim 2, wherein after obtaining the first service feature and the first information, the method further comprises sending the first information to the terminal device (Once received the query request, the IoT broker maps the northbound request into a set of southbound query requests to IoT GWs, which will be asked for new data; See [0053]).  

Regarding claim 15, Sciancalepore further discloses the method of claim 2, wherein the first information comprises at least any one of an identifier or a name of the target network slice, a type of the target network slice, an identifier or a name of an operator to which the target network slice belongs, or an address of a network element in the target network slice (entity identifiers; See [0057]).  

Regarding claim 16, Sciancalepore further discloses the method of claim 1, wherein the first service feature comprises at least any one of a source application identifier or type, a destination application identifier or type, a source service middleware identifier or type, a destination service middleware identifier or type, a service resource identifier or type, a service message type, an operation method, or a message priority (the selection of IoT GWs may be based on QoS requirements contained in the requests. In this context it is important to note, for example and not as way of limitation, that if a request is specifying to have a sparse density of observation per geographic region, chosen IoT GWs are responsible for observations sensed far enough between each other; See [0053]).  

Regarding claim 17, Sciancalepore discloses a method implemented by a terminal device and comprising: 
receiving a message from an Internet of things (IoT) platform, wherein the message comprises a service feature and information about a target network slice corresponding to the service feature (Once received the query request, the IoT broker maps the northbound request into a set of southbound query requests to IoT GWs, which will be asked for new data; See [0053]); 
registering, with the IoT platform through the target network slice (The IoT broker maps the northbound request into a set of southbound subscriptions and sends them to IoT GWs, which will notify the IoT broker about new IoT data, wherein the subscriptions are interpreted as the registration aspects; See [0055]); and 
sending an uplink service message to the IoT platform through the target network slice or receiving a downlink service message from the IoT platform through the target network slice, wherein the uplink service message and the downlink service message meet the service feature (IoT data is then aggregated and sent asynchronously to the respective application in the form of notifications; See [0055]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sciancalepore in view of Patil (U.S. PGPub 2019/0324737), hereinafter referred to as Patil.
Regarding claim 20, Sciancalepore discloses an Internet of things (IoT) platform comprising: 
a processor (IoT broker; See Fig. 3, #3) coupled to the memory and configured to: 
receive a service message from an application (the IoT platform component receives IoT requests from IoT applications; See [0047]);
determine, based on a first service feature of the service message, a target network slice corresponding to the first service feature (the IoT broker is configured to perform one or more of the following tasks: (i) mapping northbound requests into a set of southbound requests, (ii) sending IoT requests to IoT Components, e.g., IoT GWs, through the southbound interface, (iii) aggregating northbound requests QoS requirements into one or multiple QoS classes, (iv) measuring traffic generated for each of the IoT QoS classes, and/or (v) shaping the southbound IoT traffic by modifying the southbound requests parameters; See [0047]); and 
send, the service message to a terminal device through the target network slice (Once received the query request, the IoT broker maps the northbound request into a set of southbound query requests to IoT GWs, which will be asked for new data; See [0053]).
Sciancalepore fails to explicitly teach that the IoT platform comprises a memory.
Patil teaches an IoT platform comprising a memory and processor (See Fig. 1,#134 and #136).
Allowable Subject Matter
Claims 6-8, 10-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-7 appear to be novel and inventive because prior art fails to show or teach the method of
Claim 8 appears to be novel and inventive because prior art fails to show or teach the method of claim 2, wherein after obtaining the first service feature and the first information, the method further comprises: determining, based on the first service feature and the first information, a second service feature of an uplink service message from the terminal device and corresponding to the first service feature and second information about the target network slice corresponding to the second service feature; and sending, to the terminal device, the second service feature of the uplink service message and the second information.  
Claims 10-13 appear to be novel and inventive because prior art fails to show or teach the method claim 1, further comprising: receiving from the terminal device, a registration request comprising addressing information of the terminal device in the target network slice; and determining the addressing information; and further sending the service message based on the addressing information.  
Claim 14 appears to be novel and inventive because prior art fails to show or teach the method of claim 2, further comprising further obtaining the first service feature and the first information from the terminal device.  
Claim 18 appears to be novel and inventive because prior art fails to show or teach the method of claim 17, further comprising: registering, before receiving the message, with the IoT platform through a first network slice; and further receiving the message through the first network slice.  
Claim 19 appears to be novel and inventive because prior art fails to show or teach the method of claim 17, further comprising sending a registration request for registering with the IoT platform through the target network slice, wherein the registration request comprises addressing information of the terminal device in the target network slice.  

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/10/2022